Citation Nr: 0626710	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  03-35 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 
percent for service-connected post-traumatic stress disorder 
(PTSD).

2.  Entitlement to service connection for headaches, to 
include as secondary to the service-connected PTSD.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel



INTRODUCTION

The veteran had active service from September 1965 to June 
1968.

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO), located in Oakland, 
California.

The veteran had been scheduled to appear for a personal 
hearing before a Veterans Law Judge at the RO in June 2006; 
however, in a Statement In Support Of Claim (VA Form 21-4138) 
dated in June 2006, the veteran expressed his desire to 
cancel the hearing.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required prior to further 
adjudication of these matters.   Although the Board sincerely 
regrets the additional delay, it is necessary to ensure that 
there is a complete record upon which to decide the veteran's 
claims so that he is afforded every possible consideration.

With regard to the veteran's claim for an increased rating 
for PTSD, a review of the veteran's claims file reveals that 
in a June 2006 Memorandum to VA, the veteran's representative 
essentially asserted that the veteran's symptomatology due to 
his service-connected PTSD had significantly worsened since 
his most recent VA examination, which occurred in June 2002.  
As such, the veteran should be afforded another VA PTSD 
examination to determine the extent and severity of his 
service-connected disability prior to further appellate 
consideration of the claim for an increased disability 
rating.  VA's duty to assist the veteran includes obtaining a 
thorough and contemporaneous evaluation where necessary to 
reach a decision on the claim.  See 38 U.S.C.A. § 5103A (West 
2002 & Supp. 2005); 38 C.F.R. § 3.159 (2005).  See also 
Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) [a veteran is 
entitled to a new VA examination where there is evidence that 
the condition has worsened since the last examination].

With regard to the veteran's claim for service connection for 
headaches, to include as due to service-connected PTSD, the 
Board notes that the notification requirements of the 
Veterans Claims Assistance Act and the implementing 
regulations have not been met.  By letters dated in May 2002, 
October 2002 and February 2004, the RO attempted to comply 
with the notification requirements of the VCAA.  However, the 
notification is defective because the veteran was not 
informed of the evidence necessary to substantiate his claim 
for secondary service connection (as distinguished from 
direct service connection).

In addition, post service medical evidence, including a July 
2002 VA examination report, notes the veteran's complaints of 
generalized headaches.  In his Appeal To Board Of Veterans' 
Appeals (VA Form 9) received by the RO in December 2003, the 
veteran asserted that his current chronic headaches may be 
secondary to his service-connected PTSD, as his symptoms were 
worse when his was experiencing the most stress.

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2005).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (2005); Allen v. Brown, 7 
Vet. App. 439 (1995) (en banc), reconciling, Leopoldo v. 
Brown, 4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. 
App. 34 (1991).

As an opinion has not been provided as to a possible 
relationship between the veteran's service-connected PTSD and 
his chronic headaches, on remand an opinion should be 
obtained as to whether it is at least as likely as not that 
any currently diagnosed chronic headaches are due to the 
veteran's service-connected PTSD.  See 38 C.F.R. § 
3.159(c)(4) (2005).

Accordingly, the case is REMANDED for the following action:

1.  For the issue of entitlement to 
service connection for headaches as 
secondary to service-connected PTSD, the 
RO should send the veteran a letter 
providing the notice required under 38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159(b) (2005), to 
include notification that he should submit 
any pertinent evidence in his possession.

2.  The RO should then undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO is 
unable to obtain any pertinent evidence 
identified by the veteran, it should so 
inform the veteran and his representative 
and request them to submit the outstanding 
evidence.

3.  Schedule the veteran for a VA 
psychiatric examination for the purpose of 
determining the current manifestations and 
severity of his service-connected PTSD.  
The claims file and a copy of this remand 
must be made available to and reviewed by 
the examiner prior to the requested 
examination.  The examiner should indicate 
in the report that the claims file was 
reviewed.  All necessary tests should be 
conducted. 

The examiner should identify the nature, 
frequency and severity of all current 
manifestations of the service-connected 
PTSD (as opposed to any non-service-
connected psychiatric disability).

The examiner should also provide an 
opinion concerning the current degree of 
social and industrial impairment resulting 
from the service-connected PTSD (as 
opposed to any non-service-connected 
psychiatric disability), to include 
whether it renders the veteran 
unemployable.

In addition, the examiner should provide a 
Global Assessment of Functioning GAF) 
score for the veteran's PTSD and explain 
the significance of the score assigned.  
If it is not possible to assign a GAF 
score on the basis of the veteran's PTSD 
alone, the examiner is to so state.

The rationale for all opinions expressed 
must also be provided.  

4.  Schedule the veteran for a VA 
examination with a physician with the 
appropriate expertise to determine the 
nature and etiology of any current chronic 
headache disorder found on examination, to 
include as it may relate to the veteran's 
service-connected PTSD.  Request that the 
examiner review the veteran's entire 
claims file in conjunction with conducting 
the examination.  All tests that are 
deemed necessary by the examiner should be 
conducted.

The examiner is requested to provide an 
opinion as to the diagnosis, date of 
onset, and etiology of any chronic 
headache disorder found to be present.

Specifically, the examiner is asked to 
provide an opinion as to whether it is at 
least as likely as not (50 percent or more 
likelihood) that any currently diagnosed 
chronic headache disorder (a) had its 
onset during active service or is related 
to any in-service disease or injury, or 
(b) was either caused or aggravated by the 
veteran's service-connected PTSD.  The 
examiner must provide a comprehensive 
report including a complete rationale for 
all opinions and conclusions reached. 

5.  Finally, readjudicate the veteran's 
claims, with application of all 
appropriate laws, regulations and case 
law.  If any decision with respect to the 
claims remains adverse to the veteran, he 
and his representative should be furnished 
a supplemental statement of the case and 
afforded an appropriate period of time 
within which to respond thereto.

Thereafter, the claim is to be returned to the Board, 
following applicable appellate procedure.  The veteran need 
take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matters that 
the Board has remanded to the regional office.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose 
of this REMAND is to comply with all due process 
considerations.  No inference should be drawn regarding the 
final disposition of these claims as a result of this action. 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. R. FLETCHER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



